Citation Nr: 0215568	
Decision Date: 11/04/02    Archive Date: 11/14/02

DOCKET NO.  02-04 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
dorsal spine.




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from March 1954 to 
December 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a  July 2000 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.


FINDINGS OF FACT

1.  A Board decision dated in August 1966 denied entitlement 
to service connection for arthritis of the dorsal spine.

2.  A January 1972 Board decision determined that evidence 
submitted since the August 1966 Board decision was 
insufficient to establish service connection for arthritis of 
the dorsal spine.

3.  Evidence received since the January 1972 Board decision 
is duplicative or cumulative of evidence previously of record 
or is not, either by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim. 


CONCLUSION OF LAW

New and material evidence has not been received to reopen the 
veteran's claim for service connection for arthritis of the 
dorsal spine.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303 (2001).  Service incurrence of arthritis 
during wartime service may be presumed if manifested to a 
compensable degree within one year of the veteran's discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection for arthritis of the dorsal spine was 
denied in an August 1966 Board decision.  A January 1972 
Board decision continued the denial of service connection for 
arthritis of the dorsal spine, finding that a new factual 
basis had not been established for the grant of service 
connection.  See 38 U.S.C.A. § 7104(b) (West 1991).  As a 
result, service connection for arthritis of the dorsal spine 
may now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Barnett, supra.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (The Board 
notes that 38 C.F.R. § 3.156(a) was recently amended in 
August 2001.  However, that amendment is applicable only to 
claims filed on or after August 29, 2001.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001); the veteran's claim was filed in June 
2000).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a); Hodge, supra.  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the January 1972 Board 
decision included service medical records which are entirely 
negative for any reference to back abnormalities.  The 
evidence also included a service personnel record showing 
that the veteran served with an airborne unit and that he 
underwent medical aidman training from May 1954 to July 1954.

The evidence previously of record at the time of the January 
1972 Board decision also included a February 1966 statement 
by D.J.M., M.D., which indicates that he first saw the 
veteran in April 1964 for problems in the mid-dorsal area, at 
which time the veteran reported sustaining an injury while a 
paratrooper in 1955.  Dr. M. indicated that X-ray studies 
taken in connection with his current complaints revealed 
marginal hypertrophic lipping in the middle and upper dorsal 
spine.

The evidence previously of record also included statements 
dated in May 1971 from the veteran's sister and half-sister, 
and a statement dated in June 1971 from Mr. M.D.  The 
statements collectively indicate that the veteran injured his 
back in service, and experienced back problems since service.  
The veteran's sister in particular indicated that she 
remembered receiving letters from the veteran while he was in 
service, in which he stated that he had injured his back.

The evidence previously of record at the time of the January 
1972 Board decision lastly included several statements by the 
veteran, in which he contended that he injured his back in 
service during a parachute jump and that, although he was 
treated for his back complaints, because he was a medic his 
complaints were not recorded in his service medical records.  
He indicated that his back disability had continued to 
progress in severity since service.

Pertinent evidence added to the record since the January 1972 
Board decision includes copies of the lay statements dated in 
May 1971 from his sister and half-sister, and dated in June 
1971 from Mr. D.; VA treatment reports for May 2000 to 
December 2000; private treatment reports for December 2000 to 
March 2001; and several statements by the veteran.

According to the RO, the veteran, in July 2001, submitted 
duplicates of the May 1971 statements by his sister and half-
sister, and a duplicate of the June 1971 statement by Mr. D.  
The duplicates were apparently returned to the veteran in 
September 2001, but the Board points out that since the above 
statements are duplicates of statements considered at the 
time of the January 1972 Board decision, they are clearly not 
new evidence.

The VA treatment reports show that the veteran complained of 
shoulder and neck stiffness, and indicate that he carries a 
diagnosis of degenerative joint disease; the records do not 
otherwise reference the veteran's dorsal spine or address the 
etiology of any dorsal spine disability.  Since the treatment 
records at most do no more than provide information that was 
before VA at the time of the January 1972 Board decision, 
namely that the veteran has degenerative joint disease, 
presumably of his dorsal spine, and notably do not address 
the etiology of any dorsal spine arthritis, the Board 
concludes that the VA treatment records, while new, are not 
material, and that the records therefore are not, when 
considered either alone or in connection with the evidence 
previously assembled, so significant that they must be 
considered in order to fairly decide the merits of the claim.

The private medical records consist of the veteran's periodic 
assessments of the efficacy of an aspirin study in which he 
was participating for his arthritis.  None of the records 
specifically mention dorsal spine arthritis or otherwise 
address the etiology thereof.  Accordingly, the Board 
concludes that the private medical records, while new, are 
not material, and that the records therefore are not, when 
considered either alone or in connection with the evidence 
previously assembled, so significant that they must be 
considered in order to fairly decide the merits of the claim.

In his several statements, the veteran reiterates his 
contention, previously considered by the Board in January 
1972, that he injured his back while parachuting, and that he 
continues to experience back pain.  He also reiterates that 
although he was treated in service for his back complaints, 
because he was a medic, records of that treatment were 
probably not made.  However, even assuming that the training 
the veteran received from May 1954 to July 1954 qualified him 
to offer a medical opinion concerning the relationship of his 
dorsal spine arthritis and service, see Black v. Brown, 10 
Vet. App. 279, 284 (1997), the fact remains that his 
contentions concerning such a relationship were considered 
and rejected by the Board in August 1966 and January 1972.  
In other words, his statements are merely duplicative of his 
contentions previously considered in January 1972.  
Therefore, his statements are not, either alone or in 
connection with evidence previously assembled, so significant 
that they must be considered in order to fairly decide the 
merits of the claim. 

In short, the additional evidence submitted by the veteran to 
reopen his claim of entitlement to service connection for 
arthritis of the dorsal spine is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the Board finds that new and 
material evidence has not been submitted, and the veteran's 
claim of entitlement to service connection for arthritis of 
the dorsal spine is not reopened.  The benefit sought on 
appeal is denied.  38 C.F.R. § 3.156(a).

In deciding this claim, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002)), as implemented by VA 
regulations, 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)), which became 
effective during the pendency of this appeal.  The VCAA, 
among other things, modified VA's duties to notify and to 
assist claimants.  See generally VCAA, §§ 3,4,7; see also 
Holliday v. Principi, 14 Vet. App. 280, 284-86 (2001).  

In this case, the Board finds that the VCAA's duty-to-notify 
provision has been fulfilled as evidenced by a March 2001 VA 
letter to the veteran and the statement of the case issued in 
April 2002.  Collectively, the above documents informed the 
veteran of the criteria pertaining to his attempt to reopen 
his service connection claim, and the need to submit new and 
material evidence to support his claim.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  Finally, with respect to 
applicability of the new law, it should be pointed out that 
the question of whether new and material evidence has been 
presented is a jurisdictional question for the Board.  See 
Barnett, 83 F.3d at 1383-84; Butler, 9 Vet. App. at 167.  The 
VCAA recognizes this.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002).  Consequently, because the Board may not address the 
underlying claim until new and material evidence has been 
presented, further action is not necessary on this issue.

The Board notes that the veteran, in an April 2002 statement, 
suggested that his service medical records might be 
incomplete, in that records showing treatment for his claimed 
dorsal spine disorder might have been made.  The Board has 
reviewed the veteran's service medical records but has found 
nothing to suggest that the records are incomplete.  
Moreover, the veteran's service department, in April 1966, 
indicated that no additional medical records for the veteran 
were available, and the veteran himself has not alleged that 
additional service medical records exist, only that they 
might exist.  Under the circumstances, the Board finds that 
further delay of this case for the purpose of attempting to 
secure additional service medical records is not warranted.

The Board lastly notes that the veteran has requested that he 
be afforded a VA examination of his dorsal spine disability.  
Unless and until the veteran reopens his claim by submitting 
new and material evidence, he is not entitled to a VA 
examination that addresses the etiology of his dorsal spine 
arthritis.


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for arthritis 
of the dorsal spine, the benefit sought on appeal is denied. 



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

